I stand
before the General Assembly of the United Nations
with an equal measure of pride and humility.
Of the more than 190 nations that make up the
United Nations, Antigua and Barbuda is among the
smallest in population and land mass. In the face of
these strikingly modest statistics, my humility in
standing at this renowned and universally respected
podium will be readily understood. The fact that
21

Antigua and Barbuda is accorded the privilege to address
the United Nations today is obvious cause for pride.
On a personal note, I have just completed my first
six months as Prime Minister in the first term of the
party that was elected to govern Antigua and Barbuda
on 23 March of this year. It is, therefore, a particular
pleasure and a special personal privilege for me to be
afforded this opportunity to take the podium at the
fifty-ninth session of the General Assembly.
I take this opportunity to express my appreciation
to the Secretary-General for the kind sentiments he
graciously extended on the formation of my
Government. Considering that a single party had ruled
Antigua and Barbuda throughout the life of our 23-year
old nation, and for some considerable time prior to
that, my leadership and my Government are still in a
tender state of infancy. I therefore trust that, should I
be guilty of any lapse in protocol during my remarks,
you will blame it on my innocence.
The removal of a long-entrenched Government
makes 2004 a year of dramatic change and intimidating
challenge for Antigua and Barbuda. The United
Nations human development index ranks Antigua and
Barbuda in the high development scale. By virtue of
our per-capita income, Antigua and Barbuda is
designated a middle-income country.
Though it is self-evident that all countries are not
created equal, it is a fundamental purpose of the United
Nations to ensure a level playing field in the arena in
which small as well as large nations of the world
engage one another. I say this despite overwhelming
empirical evidence that size and might often come into
play without subtlety, without apology and sometimes
without sufficiently vigorous challenge in the affairs of
the United Nations.
The structure of the Security Council dramatizes
the reality that one nation, one vote, still has its
limitations. In this context, we might be tempted to
accept, as Nobel Laureate V. S. Naipul asserts in the
opening line of his book, A Bend in the River: “The
world is what it is”. I submit that the overarching
mission of the United Nations is to defy the status quo
and to work unrelentingly to transform the world from
what it is into what it can be. The logical and
particularly relevant concomitance to all of this is that
a fundamental function of the United Nations is to
assist small Member States like Antigua and Barbuda
to be all that we can be. We recognize that the United
Nations has been making every conceivable effort to
meet this mandate, most notably so under the
stewardship of our indomitable Secretary-General, His
Excellency Mr. Kofi Annan.
Not surprisingly, small societies like those of the
English-speaking Caribbean have become casualties,
not beneficiaries, of globalization and of the new world
economic order. The United Nations acknowledged this
in the Millennium Declaration. The Declaration
concedes that, while globalization offers great
opportunities, its benefits are very unevenly shared,
while its costs are unevenly distributed. It recognized
that developing countries and countries with economies
in transition face special difficulties in responding to
the challenges of globalization.
The Millennium Declaration defined the need for
policies and measures at the global level that correspond
to the needs of developing countries and economies in
transition and that are formulated and implemented
with their effective participation. It recognized a
collective responsibility to uphold the principles of
human dignity, equality and equity at the global level.
It affirmed a determination to deal comprehensively
and effectively with the debt problems of low and
middle-income developing countries through various
national and international measures designed to make
their debt sustainable in the long term.
Still, the reality confronts us that the views of all
other United Nations Member States are outweighed by
those of the five permanent members of the Security
Council.
Moreover, the world saw, not all that long ago,
effective marginalization of the United Nations in
defiance of rational concerns, strongly expressed, of
the general membership of the United Nations. I have
no desire to be trampled underfoot by the elephants
engaged in the historic battle that raged in this forum
before it moved to its still active theatre in the Middle
East earlier this year. I am, however, compelled to
wonder by what process the United Nations appears to
have ruled out a negotiated resolution of the ongoing
war in Iraq as an option.
It is lamentable that, in meeting the unique needs
of vulnerable small States and microeconomies, the
United Nations is routinely sidelined in international
trading relationships and development processes. The
United Nations is not recognized as a key catalyst in
defining the world economic order and international
22

trading arrangements in the twenty-first century. That
agenda is understood to be directed by entities such as
the World Trade Organization, the Organization for
Economic Cooperation and Development (OECD), the
Financial Action Task Force, the International
Monetary Fund and the World Bank. Two of those
organizations are assemblies of a small number of
wealthy nations that do not necessarily attach adequate
priority to the vulnerability of small States and
economies in transition.
We are not all convinced that those organizations,
whose decisions can well determine the destiny of
small States like Antigua and Barbuda — and the now
desolate Grenada and Haiti — are sufficiently responsive
to the special needs of small Caribbean States.
Indeed, the instances in which small countries of
the Caribbean have been targets of the OECD and the
mighty United States are vivid in our consciousness.
Super Power intervention in traditional arrangements
between Europe and the Caribbean for bananas and
sugar has been no less devastating, and it has certainly
been farther reaching than Hurricane Ivan’s savage
demolition of Grenada. The OECD offensive against
what were termed “harmful tax jurisdictions”,
manifestly discriminated against international financial
centres in the Caribbean. Our responses to this
challenge were responsible and effective.
We would like to think that the English-speaking
Caribbean countries are model nations in the family of
man. We represent a zone of peace in a world shattered
by internecine and international wars. We maintain
exemplary parliamentary democracies. With a few sad
exceptions, we in the Caribbean change our
Governments by the ballot, and by no other means.
Though we are small, we are overwhelming in
human worth. The Commonwealth Caribbean gave
Bob Marley to the world. We gave Nobel Laureates
Arthur Lewis, Derek Walcott and Vidia Naipaul to the
world. We have given our music to the world in the
form of reggae, calypso, soca and steel band. We have
enriched the cuisines of the world. We have given the
fastest female track athletes to the world. We have
contributed to the standard of academia around the
world through the export of many of our finest minds.
We have been blessed with the most desirable
beaches in the world, and we welcome the world to
share our beaches and our incomparable natural
environment. Our islands represent green points of
light on a globe convulsed by callous attitudes to the
environment among certain developed countries, and
among countries in transition, as well.
Small though our nations may be, we are mighty
warriors in strong and effective alliances with the
United States, Canada, the United Kingdom and other
nations in the war against the international narcotics
syndicates.
I deem it my country’s civic responsibility to
remind this body of our duty to fulfil our role as
outlined in the preamble of the United Nations Charter,
to be the central area for harmonizing the actions of
nations in achieving international cooperation in
solving issues of a humanitarian nature.
Today two nations within the Caribbean region,
Grenada and Haiti, have been devastated by natural
disaster. Some 90 per cent of Grenada’s housing stock
has been destroyed. Civil society is in deep trauma.
The economy has been wiped out and the Government
is completely immobilized. This means that there is an
ineffective authority.
More than 1,000 persons have just died in Haiti
in the wake of Hurricane Jean, with the figure expected
to double in days. The dead are being buried in mass
graves to prevent a health epidemic. Homes and crops
have been destroyed, with floodwater lines on
buildings measuring up to 10 feet high. Survivors in
Haiti’s third largest city, Gonaives, are hungry, thirsty and
increasingly desperate. United Nations peacekeepers and
aid agencies are stretched to the limit.
Grenada and Haiti are now suffering a condition
comparable to a massive military bombardment.
Against this backdrop, I urge the United Nations —
every nation, large and small — to intervene in those
two Caribbean countries devastated by recent
hurricanes. They are certifiable disaster areas.
An adequate response from all of us, and even
more so from the developed countries, to the plight of
Grenada and Haiti would be a quantum leap to recovery
and reconstruction for them and the best option to ease
the suffering of their battered and distressed people. We
must act quickly. We must act now.
If I may be so bold, I would like to say that my
country, Antigua and Barbuda, is a veritable United
Nations in microcosm. It has become home to a
relatively larger proportion of immigrants from
Caribbean countries than has any other Caribbean
23

State. On any day, on any street in St. John’s, Antigua
and Barbuda’s capital, you will hear virtually every
Caribbean inflection, English and Hispanic. You will
also hear accents from China, Syria, Lebanon, Europe
and Africa. Indeed, we are celebrating Antigua and
Barbuda’s unique diversity with the construction of a
Caribbean Festival Park that will be a permanent
showcase and celebration of the essence of the entire
Caribbean region.
I have chosen to use this opportunity to urge the
United Nations General Assembly to petition powerful
nations and agencies of the world for a review of the
policy of penalizing small States that achieve a
measure of success in the process of guiding their
economies to growth and their citizens to better lives.
Is it not ironic that, only in the area of development
funding, achieving “graduation” is rewarded with
punishment? Development funding dries up; technical
aid is more difficult to access when small States begin
to show signs of prosperity. The effect of this is really
to pull out the carpet from under small States the
moment they stand up. Small developing States will
never be insulated against external shocks.
The international security measures mandated by
America’s post-9/11 Patriot Act have inflicted an
inordinate financial burden on the small economies of
Caribbean member States. We have been compelled to
finance security infrastructure for which we had no
provisions. With intensified security concerns in the
United States, Caribbean countries are confronted with
increasing waves of deported felons from the United
States. This carries the risk that, among these
deportees, there might well be prime recruits for
organized crime and narco-trafficking. Caribbean
societies are simply not equipped to respond
effectively to those challenges.
Among member countries of the Organization of
Eastern Caribbean States, Antigua and Barbuda is
considered to be relatively affluent. The grim reality is
that Antigua and Barbuda is confronted with an
economy that has been experiencing sustained decline.
The country has been accumulating crippling debt. We
are uncovering disturbing levels of unemployment,
particularly among our young people. This can well place
a significant proportion of our youth at serious risk.
Many of these concerns are common to small
States of the Caribbean. Policies and rules are made in
organizations controlled by the powerful few. This
brings us to the contradiction that, as small States strive to
be all that we can be, we are penalized for our success.
Policy makers in the developed world, donor
countries and multilateral donor agencies should not
take our natural and physical attributes as barometers
of our economic and social development.
In this age of globalization, where the emphasis
is on bigness, being small is definitely a disadvantage
of major magnitude. Small economies cannot easily
diversify production. Jobs are concentrated in a limited
number of industries — namely, agriculture, tourism
and services. Tragically, we are now encountering a
situation where our unemployed young people are
easily induced into the drug trade.
Given that the Caribbean region is a recognized
drug trans-shipment point between Latin America and
the United States and Europe, the attraction of easy
money and effective marketing to youth by drug dons
make this job opportunity very attractive to the youth
of the Caribbean region.
My party, the United Progressive Party, campaigned
on a platform of transparency, accountability and
integrity in every functional aspect of government, and
throughout the society as a whole. As a demonstration of
my Government’s seriousness in combating corruption, I
tabled anticorruption and integrity legislation in our
Parliament during our first six months in Government.
My Government and the majority of the people of
Antigua and Barbuda are committed to every option
that will support our dedication to good governance in
our country.
I challenge the United Nations to stand by the
tenets of the Millennium Declaration, which call for
equity among nations, large and small. There is a
compelling reason for this call.
Caribbean Community (CARICOM) countries are
currently engaged in three separate sets of negotiations
that will seriously impact the economies of our
countries and the welfare of our people. To date, there
have been no concessions afforded to the special needs
of small States in our negotiations with the European
Union, on the Free Trade Area of the Americas and
with the World Trade Organization. Not everyone
engaged in these negotiations appears to be in
sympathy with the fundamental goals of the United
Nations Millennium Declaration.
24

If affirmative action is not to be proffered to
Antigua and Barbuda and other small States of the
Caribbean region and the world, let us at least be
spared punitive suspension of whatever special
facilities enabled us to move our economies forward.
Antigua and Barbuda thanks this General
Assembly for the opportunity to propose that, in
keeping with the letter and the spirit of the United
Nations Millennium Declaration, small States, such as
those of CARICOM, should be afforded the promised
opportunity to be beneficiaries of globalization and the
new world economic architecture, instead of leaving us
casualties, as we must now be accurately described.